DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's submission filed 3/27/2022, has been entered. Claims 1-9, 11-16, and 20-29 are pending with claims 10 and 17-19 being currently cancelled.
Claim Objections
Claim 9 is objected to because of the following informalities:
Line 11 recites “the baffle” and line 15 recites “a baffle”. For the purposes of clarity, the claim should be re-written so that the limitation “a baffle” is recited before “the baffle” so as to avoid 112 indefiniteness.
Line 15 recites a “thru bore”. It is noted that the word “thru” is an informal spelling of the word “through”. As the word “through” is already recited earlier in the claim (as well as other claims), the word “thru” should be changed at least for the sake of conformity and consistency (however, it is acknowledged that as the inventor can be his/her own lexicographer, all of the words “through” could be changed to “thru”).
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-29 are rejected on the ground of nonstatutory double patenting over claims 1-5 of U.S. Pat. No. 10273788, claims 1-22 of U.S. Pat. No. 10975671, and claims 1-30 of US Pat. Appl. No. 17191061. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1- 29, of the instant application, are fully encompassed the subject matter of claims 1-5 of U.S. Pat. No. 10273788, claims 1-22 of U.S. Pat. No. 10975671, and claims 1-30 of US Pat. Appl. No. 17191061 (it should be noted that US Pat. Appl. No. 17191061 has been allowed and is scheduled to be issued on April 12, 2022 as US Pat. No. 11299967).
Allowable Subject Matter
Claims 1-9, 11-16, and 20-29 would be allowed and if the rejections based on the ground of nonstatutory double patenting are overcome as well as the claim objections above (see above).
Response to Arguments
Applicants’ arguments and amendments filed 3/27/22 with respect to the previous rejections of the claims have been fully considered and they are at least partially persuasive. The rejections and objections which have been overcome have not been repeated herein. 
It is noted that applicants attempted to overcome the above double patenting rejection through the filing of Terminal Disclaimers. However, all the Terminal Disclaimers were disapproved.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/29/2022